LECHE, J.
The defendant in this case was found guilty of selling intoxicating liquors for beverage purposes, and, on this appeal he relies upon two bills of exception to set aside his conviction.
Before going to trial defendant moved for a bill of particulars and specially asked for the following information:
(1) The time when and (2) the place where the offense was committed, (3) the quantity of liquor sold, (4) the price at which it was sold, (5) the character of the liquor, and (6) the name of the purchaser. The district attorney answered each of the first four questions to the satisfaction of defendant. To- the fifth question he answered, “Whisky,” but he refused to answer the sixth question or to divulge the name of the person who purchased the whisky.
Defendant contends that he was entitled to know the alcoholic strength of the liquor and the name of the person who bought the same. To the refusal of the judge to order that he be given this information, he reserved a bill of exception.
According to section 8 of Act 39 of 1921, the act under which defendant is being prosecuted, the words “intoxicating liquor” include whisky. Indeed, no liquor is better or more universally known in this country, as an intoxicant, than whisky, and to say that it smight contain one-half of 1 per cent, or less, of alcohol, would be a contradiction of its inherent nature. There is therefore no reason in law or logic to support that contention of defendant. Nor was there any error on the part of the judge in refusing to compel the state to disclose the name of the purchaser of the whisky. See State v. Smith, 139 La. 442, 71 South. 734, and other precedents therein cited.
Defendant’s other bill was taken to the refusal of the judge to grant him a new trial. His motion for a new trial was based upon allegations (1) that the evidence was not sufficient to justify his conviction, and (2) that the judge had erred in the rulings which we have reviewed under the first bill. The facts upon which the state relies for conviction, in a prosecution for crime, are beyond the jurisdiction of this court, and therefore not reviewable on appeal, and the rulings complained of have already been sustained in considering the first bill.
For these reasons the judgment appealed from is affirmed.